Citation Nr: 1543614	
Decision Date: 10/09/15    Archive Date: 10/13/15

DOCKET NO.  07-16 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California



THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).



REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs



ATTORNEY FOR THE BOARD

L. Jeng, Counsel




INTRODUCTION

The Veteran served on active duty in the United States Army from March 1971 to April 1974. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which denied the Veteran's claims of entitlement to service connection for PTSD.

In September 2014, the Board remanded the matter for development.  The case has been returned to the Board for appellate consideration.  

This appeal was processed using the Virtual VA/VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The Veteran has PTSD that is related to his military service.

2.  The Veteran's major depressive disorder is related to his PTSD.


CONCLUSIONS OF LAW

1.  PTSD was incurred in active service. 38 U.S.C.A. 38  U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, (2015).

2.  Major depressive disorder is proximately due to or the result of the Veteran's service-connected PTSD. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).   As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.   Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

In addition, service connection may be granted on a secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) and (b).  See also Allen v. Brown, 7 Vet. App. 439 (1995).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) [i.e., a diagnosis under DSM-IV]; a link, established by medical evidence, between current symptoms and a stressor event in service; and credible supporting evidence that the claimed stressor event in service occurred.  38 C.F.R. § 3.304(f). 

Effective July 13, 2010, VA amended the regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, 38 C.F.R. § 3.304(f) was amended to redesignate former paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads: 

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The Veteran has asserted that he has PTSD due to his experiences while serving in Vietnam.  His stressors include the following incidents: 1) in January or February 1972, he was reassigned to a security police unit and was regularly exposed to mortar and rocket attacks and his buddies were killed; 2) he went on 20 to 30 convoys and was subjected to landmines; and 3) as a security guard, he caught sniper fire and returned fired while guarding the perimeter of his compound and fellow guards were killed. He indicated that he was unable to recall the names of buddies killed, but has noted that he received Article 15s because he was upset about what was happening.   

The Veteran's service personnel records confirm that he served in Vietnam from September 1971 to March 1972 and was a stock control account specialist.  Additionally, the records show that he was absent without leave (AWOL) on multiple occasions.   

The regulatory changes that became effective on July 13, 2010, state that the Veteran's lay testimony alone is sufficient to establish the occurrence of a claimed in-service stressor if that stressor is related to the Veteran's fear of hostile military or terrorist activity.   Notably, the Veteran has consistently provided statements and testimony that he was fearful during reported mortar and rocket attacks.  His claimed stressor is related to fear of hostile military or terrorist activity and is consistent with the places, types, and circumstances of his service.  Therefore, an in-service stressor is established.  

Moreover, the Veteran was afforded a VA examination in March 2006 in connection with his claim.  The examiner diagnosed him with PTSD and related the disorder to his experiences in Vietnam.  The examiner also stated that the Veteran's major depressive disorder was directed related to the difficulties caused by his PTSD.  

Accordingly, the Board finds that service connection for PTSD and major depressive disorder is warranted.


ORDER

Service connection for PTSD is granted. 



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


